
	
		II
		110th CONGRESS
		1st Session
		S. 2385
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2007
			Mr. Brown introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide Federal Perkins Loan cancellation to fire
		  fighters.
	
	
		1.FindingsCongress finds the following:
			(1)Fire fighters
			 provide an immeasurable service to the Nation, putting their lives, health, and
			 safety on the line every day to protect communities and citizens from everyday
			 emergencies and large-scale disasters.
			(2)According to the
			 Bureau of Labor Statistics, nearly 78 percent of fire fighters age twenty-five
			 to forty-four have pursued a higher education.
			(3)As modern fire
			 fighter responsibilities have become increasingly complex and more dependent on
			 advanced technology, achieving a highly educated fire service will enable fire
			 fighters to carry out a safe and effective response.
			(4)According to the
			 International City/County Management Association, the national average entrance
			 salary for full-time fire fighters is $34,688, while the average maximum salary
			 is $47,386.
			(5)The rising cost of
			 college education, combined with the relatively low wages earned by fire
			 fighters, makes it difficult for many full-time fire fighters to afford student
			 loan debt.
			2.Federal Perkins
			 LoansSection 465(a) of the
			 Higher Education Act of 1965 (20 U.S.C. 1087ee(a)) is amended—
			(1)in paragraph
			 (2)—
				(A)in subparagraph
			 (H), by striking or after the semicolon;
				(B)in subparagraph
			 (I), by striking the period and inserting ; or; and
				(C)by inserting
			 before the matter following subparagraph (I) the following:
					
						(J)as a full-time employee in fire protection
				activities, as described in section 3(y) of the Fair Labor Standards Act of
				1938 (29 U.S.C. 203(y)), but including a full-time employee in fire protection
				activities of a Federal department or agency (as well as an employee of a
				State, municipality, county, or fire
				district).
						;
				and
				(2)in paragraph
			 (3)(A)(i), by striking or (I) and inserting (I), or
			 (J).
			
